479 F.2d 1044
Beatrice M. CAWOOD, Plaintiff-Appellant,v.GEORGIA FARM BUREAU MUTUAL INSURANCE COMPANY, et al.,Defendants-Appellees.
No. 73-1635 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 10, 1973.

Daniel C. B. Levy, Atlanta, Ga., for plaintiff-appellant.
Denmark Groover, Jr., Macon, Ga., for Ga. Farm Bureau and others.
Harry S. Baxter, George B. Haley, Jr., Atlanta, Ga., for Southern Farm.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
It is ordered that the appeal in the above numbered and entitled cause is dismissed for lack of jurisdiction.  Rule 54(b), F.R.Civ.P.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I